DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments see pages 9-10, filed 11/15/2021, with respect to the rejection(s) of claims 3-12 under U.S.C. 103(a) have been fully considered, and are not persuasive. 
Applicant has amended the independent claim 3 to recite in part “a fluid packaged for injection into an eye onto a specified surface of at least one of the first chamber portion or the second chamber portion, wherein the specified surface is a portion of and less than all of an interior surface of the lens chamber formed by the first chamber portion and the second chamber portion when the first mating surface is mated with the second mating surface”. 
Applicant should note that the amendment recites intended use (italicized language above) and carries limited weight in the absence of any distinguishing structure. 
MPEP 21 14 states: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference).
The amended portion of the claim only structurally recites that a fluid is packaged for injection into the eye (which is present in the prior art of Nakada et al.). As modified in the rejection below, Nakada et al. discloses the structure as claimed (fluid packaged (into a catheter) for injection into the balloon that is in the eye).
Therefore, the prior art of Nakada et al. is fully capable of meeting the newly recited claimed language as the structure of catheter/fluid is packaged for injection into an eye are present. The catheter is fully capable of injecting fluid onto any ‘specified’ surface.  
The Nakada et al. reference is used in this rejection to teach that a fluid can be inserted into the eye after implantation, the fluid then being ‘packaged’ into the catheter. 
The fluids that are described in the primary references are of an oil/saline, and therefore would maintain separation in the eye. As shown in Fig. 2 for instance of Pugh et al., fluid 208, does not touch all sides of the mating chambers. 
The same is also true for the Kuiper et al. reference, the fluid (i.e. Fig. 3, fluid 16) does not touch all sides of the chamber. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 2012/0075711) in view of Nakada et al. (US 5,035,710).

Referring to claim 3, Pugh et al. discloses a kit of components for assembling an eye-implantable device, the kit comprising: a first chamber portion (201) comprising a first mating surface(where the chamber components meet around region, 209), wherein the first chamber portion is flexible (flexible is 
Pugh et al. lacks a detailed description of a fluid packaged for injection into an eye onto a specified surface of at least one of the first chamber portion or the second chamber portion, wherein the specified surface is a portion of and less than all of an interior surface of the lens chamber formed by the first chamber portion and the second chamber portion when the first mating surface is mated with the second mating surface.
Nakada et al. discloses an intraocular lens capsule that is inserted into the eye, wherein an injection material is injected after the lens has been implanted by means of a catheter (col. 4 lines 1-9).
Therefore, the fluid of Nakada et al. is ‘packaged’ in the catheter for insertion into the eye, for the purpose of inflating a balloon in the capsular bag and provide vision correction/an IOL for a patient (col. 4 lines 10-23).  [Additionally, applicant should note the intended use language. The prior art of Nakada et al. provides the structure of the fluid packaged for injection in the eye and is thus fully capable of having the specified surface be a portion of and less than all of an interior surface of the lens chamber formed by the first chamber portion and the second chamber portion when the first mating surface is mated with the second mating surface].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the material as disclosed in Pugh et al. to be injected prior to or after insertion of the lens into the eye. Therefore there would need to be a ‘fluid packaged for injection into the eye’...i.e. in this case via the catheter. [Note: The fluids that are described Pugh et al. are of an oil/saline, and therefore would maintain separation in the eye. As shown in Fig. 2 for instance of Pugh et al., fluid 208, does not touch all sides of the mating chambers]. 
Referring to claim 7, Pugh et al. discloses wherein a pressure-sensitive adhesive (314) is disposed on at least one of the first mating surface or the second mating surface (paragraph 55). [Applicant does not present any distinguishing structure for ‘pressure sensitive". Applying an adhesive to a surface to connect them would provide pressure between the two surfaces].

Claims 3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. (US 2007/0153405) in view of Nakada et al. (US 5,035,710).

Referring to claim 3, Kuiper et al. discloses a kit of components for assembling an eye-implantable device, the kit comprising: a first chamber portion(front wall, 106) comprising a first mating surface, wherein the first chamber portion is flexible(flexible is defined as capable of bending easily without breaking, the lens material has at least some degree of flexibility. 
Kuiper et al. additionally discloses biocompatible materials, paragraph 36); a second chamber portion (rear wall, 28) comprising a second mating surface, wherein the second mating surface is shaped to mate with the first mating surface, wherein the second chamber portion is flexible (flexible is defined as capable of bending easily without breaking, the lens material has at least some degree of flexibility; Kuiper et al. additionally discloses biocompatible materials, paragraph 36); wherein the first chamber portion and the second chamber portion form a lens chamber (cavity, 114) of an electrowetting 
Kuiper et al. lacks a detailed description of a fluid packaged for injection into an eye onto a specified surface of at least one of the first chamber portion or the second chamber portion, wherein the specified surface is a portion of and less than all of an interior surface of the lens chamber formed by the first chamber portion and the second chamber portion when the first mating surface is mated with the second mating surface.
Nakada et al. discloses an intraocular lens capsule that is inserted into the eye, wherein an injection material is injected after the lens has been implanted by means of a catheter (col. 4 lines 1-9).
Therefore, the fluid of Nakada et al. is ‘packaged’ in the catheter for insertion into the eye, for the purpose of inflating a balloon in the capsular bag and provide vision correction/an IOL for a patient (col. 4 lines 10-23).  [Additionally, applicant should note the intended use language. The prior art of Nakada et al. provides the structure of the fluid packaged for injection in the eye and is thus fully capable of having the specified surface be a portion of and less than all of an interior surface of the lens chamber formed by the first chamber portion and the second chamber portion when the first mating surface is mated with the second mating surface].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the material as disclosed in Kuiper et al. be injected prior to or after insertion of the lens into the eye. Therefore there would need to be a ‘fluid packaged for injection into the eye’...i.e. in this case via the catheter. [The fluids that are described in the primary references are of an oil/saline, and therefore would maintain separation in the eye. As shown, the fluid (i.e.Fig.3, fluid 16) does not touch all sides of the chamber].
Referring to claim 5, Kuiper et al. discloses a first electrode(18); a second electrode(21) included in the second chamber portion; and a controller(voltage source system 24) for applying a voltage between the first electrode and the second electrode, wherein the controller is included in the second chamber portion electronically coupled to the second electrode, and wherein the controller is electronically coupled to the first electrode when the first mating surface is mated with the second mating surface(Figs. 1-4).
Referring to claim 12, Kuiper et al. discloses wherein the second chamber portion is in at least one of a rolled state or a folded state(paragraph 36 discloses materials such as a hydrogel polymer forming the rear wall/second chamber; which material is capable of being rolled or folded).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al., in view of Nakada et al. (US 5,035,710) as applied to claim 3 above, and further in view of Berge (US 2012/0310339).

Referring to claim 4, Kuiper et al. discloses wherein the second chamber portion further comprises: a first electrode; a second electrode (21); and a controller (124) electronically coupled to the second electrode, wherein the controller is configured to apply a voltage between two electrodes.
Kuiper et al. discloses the second chamber portion with a first second electrode, 21, but lacks a detailed description of the second chamber portion having a first electrode.
Berge discloses a contact lens ophthalmic device in the same field of endeavor that comprises two electrodes (66 and 67) that are arranged for electrowetting actuation (paragraph 57 and Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the second chamber portion to have an additional electrodes as .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al., Nakada et al. and Berge, as applied to claim 4 above, in further view of Roholt et al. (US 2017/0079771).

Referring to claim 6, Kuiper et al. in view of Berge lacks a detailed description of a tether, wherein the controller is coupled to the second chamber portion via the tether.
Roholt et al. teaches a vision system that comprise electrodes and sensors (Fig. 7) that comprise a 'tether' (thin wired, 705) connection wherein the connection may be wireless (paragraph 94).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuiper et al. to comprise a tether to couple the controller to the second chamber portion as disclosed in Roholt et al. in order to provide a wired connection between the two components as would have only taken routine skill in the art.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 2012/0075711) in view of Nakada et al., as applied to claim 3 above, in further view of Salahieh et al. (US 2016/0008126).

Referring to claims 8-10, Pugh et al. lacks a detailed description of wherein the first chamber portion further comprises a first clamping feature, wherein the second chamber portion further comprises a second clamping feature, and wherein the first chamber portion and the second chamber portion are mechanically coupled via the first clamping feature and the second clamping feature when the first mating surface is mated with the second mating surface.
Pugh et al. lacks a detailed description of a clamp, wherein the first chamber portion comprises a first clamping surface, wherein the second chamber portion comprises a second clamping surface, wherein the clamp comprises a third clamping surface shaped to interact with the first clamping surface, wherein the clamp further comprises a fourth clamping surface shaped to interact with the second clamping surface, and wherein the clamp applies forces to the first clamping surface and the second clamping surface when the first mating surface is mated with the second mating surface, the first clamping surface is in contact with the third clamping surface, and the second clamping surface is in contact with the fourth clamping surface.
Salahieh et al. teaches a lens system in the same field of endeavor with a first and second component being affixed through mechanical coupling such as interlocking joints, threads mounts or fasteners (paragraphs 11, 146) as an additional means to couple two components together.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens system of Pugh et al. to include clamping features on portion of the chamber as taught in Salahieh et al. as an additional means to couple/mate two chamber portions together.
Referring to claim 11, Pugh et al. discloses an adhesive to mate two surfaces but lacks a detailed description of the adhesive being meltable.
Salahieh et al. discloses the use of various bonding agents as well as the use of mechanical mating in the same filed of endeavor to join two components together (paragraph 146).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Pugh et al. to be meltable, as an alternative material/method of securing the two components together that form the chamber.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US
 2012/0075711) in view of Nakada et al. and Salahieh et al. (US 2016/0008126), as applied to claim 8 above, and further in view of DeBoer et al. (US 2014/0227437).

Referring to claim 9, as applied to claim 8, Pugh et al. discloses an adhesive joining two chamber portions.
Salahieh et al. discloses that chamber portions can be bonded or mechanically coupled to one another or provided with an interference fit (paragraph 146).
Salahieh et al. discloses wherein the first chamber portion comprises a first material having a first modulus of elasticity, wherein the second chamber portion comprises a second material having a second modulus of elasticity (paragraph 60-61 discloses the lens components comprising a polymer. Even if the same polymer is used, they would both have a modulus of elasticity).
Salahieh et al. lacks a detailed description of wherein the first modulus of elasticity differs from the second modulus of elasticity such that, when the first mating surface is mated with the second mating surface, a force is exerted between the first clamping feature and the second clamping feature.
 DeBoer et al. teaches a lens in the same field of endeavor wherein the lens wall can be made from more than one material, having different mechanical properties such as Young's Modulus, paragraph 277) for the purpose of altering portions of the lens wall to be stiffer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first and second chamber portions to comprise materials with different modulus of elasticity as taught in DeBoer et al. in order to provide an alternative means (force) of securing first and second chambers together in order to provide a seal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                 

/THOMAS C BARRETT/               MQAS, TC 3700